United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3501
                                    ___________

Midwest Telecom Resellers, Ltd.,         *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Wal-Mart Stores, Inc.,                   *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 16, 1999
                                  Filed: July 16, 1999
                                   ___________

Before BOWMAN, HEANEY, Circuit Judges, and LONGSTAFF,1 District Judge.
                          ___________

PER CURIAM.

       Wal-Mart Stores, Inc. appeals from the order of the District Court2 denying its
motion for judgment as a matter of law and for a new trial, following a jury verdict for
Midwest Telecom Resellers, Ltd. in this breach of contract action. Having considered
the record and the parties' submissions, we conclude the District Court correctly denied


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa, sitting by designation.
      2
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Wal-Mart's motion. We also conclude that a comprehensive opinion in this diversity
case would lack precedential value. We thus affirm the District Court's ruling without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-